NO. 1424392, 1424393,1424394,1424395

STATE OF TEXAS                                  §   IN THE DISTRICT COURT
                                                §                          FILED IN
vs.                                             ~                   6th COURT
                                                    8th JUDICIAL DISTRICT           FILE D
                                                                               OF APPEALS
                                                                      TEXARKANA, TEXAS
SAMUEL MOSES WILLIAMS                           §   HOPKINS COUNTY,    TE~
                                                                    5/21/2015      ~· c1 ock_.,8__
                                                                              11:44:28   AM        M
                                                                         DEBBIE AUTREY
                                                                               MAY 1 9 2015
                                                                             Clerk
                                    NOTICE OF APPEAL
                                                                                   ~~Cd= illu.
TO THE HONORABLE JUDGE OF SAID COURT:                                                      DISTRICT CLERK
                                                                                    f-''.)PKINS cou•nv TEXAS

       Now comes Samuel Moses Williams, Defendant in the above styled and nwnbered cause,

and gives this written notice of appeal to the Court of Appeals of the State of Texas from the

judgment of conviction and sentence herein rendered against Samuel Moses Williams.

                                            Respectfully submitted,


                                            Roland Fergurson
                                            1804 Woodbridge Drive
                                            Sulphur Springs, TX 75482
                                            Tel: (903) 335-8412
                                            Fax: (903) 335-8412



                                            ByR~n~                                           =
                                                State Bar No. 00786425
                                                Attorney for Samuel Moses Williams


                               CERTIFICATE OF SERVICE

       This is to certify that on May 19, 2015, a true and correct copy of the above and foregoing

document was served on the District Attorney's Office, Hopkins County, by Hand delivery.